Motion Granted and Order filed January 15, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00013-CV
                                 ____________

                IN RE VILLAGIO BUILDERS, LLC, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-46564

                                    ORDER

      On January 7, 2014, relator Villagio Builders, LLC filed a petition for writ
of mandamus. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator
asks this Court to compel the Honorable Brent Gamble, presiding judge of the
270th District Court of Harris County to vacate his order dated October 2, 2013,
entered in trial court cause number 2011-46564, styled Villagio Builders, LLC v.
Wade Riner and Tonya Riner. Relator asserts the trial court abused its discretion by
imposing certain sanctions against relator.

      Relator also has filed a motion for a temporary stay of the underlying
proceedings. See Tex. R. App. P. 52.8(b), 52.10. On January 7, 2014, relator asked
this Court to stay proceedings in the trial court pending a decision on the petition
for writ of mandamus.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

      We ORDER all proceedings in trial court cause number 2011-46564,
Villagio Builders, LLC v. Wade Riner and Tonya Riner, STAYED until a final
decision by this Court on relator’s petition for writ of mandamus, or until further
order of this Court.

      In addition, the Court requests Wade Riner and Tonya Riner, the real parties
in interest, to file a response to the petition for writ of mandamus on or before
January 31, 2014. See Tex. R. App. P. 52.4.

                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.




                                          2